Citation Nr: 0803552	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-35 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for status post aortic valve replacement with history of 
rheumatic heart disease, including the question of whether a 
higher rating is warranted for this disability, currently 
evaluated as 10 percent disabling effective February 1, 2005.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that reduced the rating of the 
veteran's heart disability from 100 percent to 10 percent 
effective February 1, 2005. 

The veteran presented testimony before a Decision Review 
Officer (DRO) in August 2005 at the RO in Jackson, 
Mississippi.  The veteran also presented testimony at a pre-
decisional hearing before the Compensation and Pension Board 
at the RO in Jackson, Mississippi in August 2004.  Written 
transcripts of the hearing testimony are included in the 
record.  

The Board notes that the veteran submitted a claim for an 
increased rating for his status post aortic valve replacement 
with history of rheumatic heart disease in August 2004, while 
the RO's proposed reduction of the rating for this disability 
was still pending.  The RO addressed the veteran's increased 
rating claim in a November 2004 rating decision by reducing 
the disability rating for the veteran's service-connected 
heart disability from 100 percent to 10 percent, effective 
from February 1, 2005.  In his May 2005 notice of 
disagreement, the veteran states that he disagrees with the 
November 2004 rating decision's denial of an increased rating 
for his heart condition.  The veteran currently seeks a 
restoration of his 100 percent rating or, in the alternative, 
a rating in excess of 10 percent.  Therefore, the Board has 
characterized the issue as reflected above.  The veteran is 
not prejudiced by such an action.  





FINDINGS OF FACT

1.  By a rating decision dated October 2003, the veteran's 
disability rating for status post aortic valve replacement 
with history of rheumatic heart disease was increased to 100 
percent effective September 1, 2003.

2.  In May 2004, the RO notified the veteran of a proposal to 
reduce the disability evaluation for his service-connected 
heart disability from 100 percent to 10 percent, based 
essentially on objective findings obtained on a VA medical 
examination conducted in April 2004 showing that his symptoms 
did not meet the criteria required for the assignment of a 
disability rating greater than 10 percent.

3.  The RO reduced the veteran's disability rating for status 
post aortic valve replacement with history of rheumatic heart 
disease to 10 percent by a rating decision dated in November 
2004, effective February 1, 2005.  

4.  At the time of the reduction in November 2004, the 
veteran's status post aortic valve replacement with history 
of rheumatic fever had been rated as 100 percent disabling 
since September 1, 2003, for a period of less than two years.  

5.  The competent medical evidence demonstrates that, at the 
time of the reduction of the veteran's disability rating for 
status post aortic valve replacement with history of 
rheumatic heart disease, there had been sustained material 
improvement in the symptoms attributable to the veteran's 
service-connected heart disability.

6.  At the time of the reduction of the disability rating for 
status post aortic valve replacement with history of 
rheumatic heart disease in November 2004, the competent 
medical evidence of record demonstrates that the veteran's 
estimated workload was greater than 7 METs but not greater 
than 10 METs, and showed that the veteran complained of 
dyspnea, fatigue, and dizziness, and required continuous 
medication.  The evidence does not demonstrate that the 
veteran suffered from chronic congestive heart failure, had a 
workload of less than 3 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or had left ventricular 
dysfunction with an ejection fraction of 30 percent to 50 
percent at the time the rating reduction was proposed.

7.  For the entire period of the claim, the competent medical 
evidence of record demonstrates that the veteran has an 
estimated workload of greater than 7 METs but not greater 
than 10 METs resulting in dyspnea, fatigue, and dizziness, 
and shows that the veteran requires continuous medication.  
The competent medical evidence of record does not show that 
the veteran has a workload of greater than 5 METs but not 
greater than 7 METs, evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray, or 
an ejection fraction of 30 percent to 50 percent for any 
period of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for reduction of the disability rating for 
status post aortic valve replacement with history of 
rheumatic heart disease from 100 percent to 10 percent were 
met, effective February 1, 2005.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105, 
3.159, 3.344, 4.1-4.14, 4.104, Diagnostic Code 7016 (2007).

2.  The criteria for an evaluation higher than 10 percent for 
status post aortic valve replacement with history of 
rheumatic heart disease for the time period since February 1, 
2005, to include the restoration of a 100 percent disability 
rating, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105, 3.159, 
3.344, 4.1-4.14, 4.104, Diagnostic Code 7016 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Generally speaking, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. §3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the veteran is seeking in part the restoration 
of a 100 percent disability rating for status post aortic 
valve replacement with history of rheumatic heart disease, 
effective February 1, 2005.  As will be discussed further 
below, the applicable regulation, 38 C.F.R. § 3.105, provides 
that specific notice be provided prior to reducing such 
evaluations, and appropriate notice was provided (again this 
is discussed below).  

The veteran is also claiming that an evaluation higher than 
10 percent is otherwise warranted for this heart disorder as 
of February 1, 2005.  In this case, the RO provided the above 
described notice by letter dated in October 2003 in response 
to a claim for an increased evaluation for this disorder 
filed by the veteran in September 2003.  The notice included 
the type of evidence needed to substantiate the claim for an 
increased evaluation and also informed the veteran that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  The veteran was informed of what 
evidence or information he was responsible for providing.  
Finally, the veteran was told to tell VA about any additional 
information or evidence he wished for VA to obtain, and to 
send the required evidence as soon as possible.  This 
informed the veteran of the need to provide any evidence in 
his possession that pertained to the claim.

Although this type of notice was not provided in conjunction 
with the specific "claim" (the April 2004 VA examination 
that led to the proposed reduction) that led to the matter 
currently on appeal (the increased rating aspect added during 
the course of the appeal), it is clear from a review of the 
record that the veteran has not been prejudiced by this 
technical error.  As discussed above he was provided with 
such notification less than a year prior to the proposed 
reduction, and throughout the process has demonstrated 
knowledge of what was necessary to establish a higher 
evaluation for his heart disorder from February 1, 2005.  He 
has also been provided with the appropriate rating code.  

The Board further notes that it is cognizant of the holding 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the Court held, in part (or at least how it applies 
here), that the notice provided to a claimant should include 
notice that an effective date for the award of benefits will 
be assigned if an increase is awarded. The Board acknowledges 
that no letter was provided to the veteran that specifically 
notified him of this element.  However, for the reasons 
detailed below, the Board concludes that the preponderance of 
the evidence is against the veteran's current appellate 
claim, and as such, any deficiency regarding the notice 
mandated by Dingess/Hartman has been rendered moot.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, and private treatment records have 
been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in April 2004 and 
August 2004.  38 C.F.R. 
§ 3.159(c)(4).  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Restoration of 100 Percent Disability Rating

Where the reduction in the rating of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e).

The history of the claim shows that the veteran was granted 
service connection for rheumatic heart disease in a March 
1970 rating decision.  This disability was initially rated as 
10 percent disabling effective from August 9, 1969.  The 
veteran underwent aortic valve replacement and aortocoronary 
bypass surgery in September 2003.  By an October 2003 rating 
decision, a 100 percent disability rating for status post 
aortic valve replacement with history of rheumatic heart 
disease was assigned under Diagnostic Code 7016 (heart valve 
replacement), effective from September 1, 2003.  In a May 
2004 rating decision, the RO proposed the reduction of the 
disability rating for the veteran's heart disability from 100 
percent to 10 percent based on findings made at an April 2004 
VA examination.  The veteran was notified of the RO's intent 
to reduce the assigned rating by a letter dated in May 2004.

In that letter, the veteran was afforded the opportunity for 
a hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. §§ 3.105(e),  
3.105(i).  The veteran requested a pre-decisional hearing, 
which was held in August 2004.  Also in August 2004, another 
VA examination was provided.  Based on the August 2004 
examination and the hearing transcript, the RO issued a 
November 2004 rating decision by which it reduced the 
disability rating for the veteran's status post aortic valve 
replacement with history of rheumatic heart disease to 10 
percent, effective from February 1, 2005. 

As the 100 percent evaluation for the veteran's status post 
aortic valve replacement with history of rheumatic heart 
disease had been in effect for less than five years, the 
provisions of 38 C.F.R. § 3.344(a),(b), which provide 
additional regulatory hurtles to rating reductions, do not 
apply.  The provisions of 38 C.F.R. § 3.344(c) provide that 
ratings in effect for less than five years can be reduced 
upon a showing that the disability has improved.

Given the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the veteran's 
disability rating by notifying him of his rights and giving 
him an opportunity for a hearing and time to respond.

Under Diagnostic Code 7016, a 100 percent disability rating 
is warranted for an indefinite period of time following the 
date of hospital admission for valve replacement, or where 
there is chronic congestive heart failure, or a workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  A disability 
rating of 60 percent is warranted where there is more than 
one episode of acute congestive heart failure in the past 
year, or a workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A disability rating of 30 
percent is warranted where there is a workload of greater 
than 5 METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  A disability rating of 10 percent 
is warranted where there is a workload of greater than 7 METs 
but not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or continuous medication is 
required.  38 C.F.R. § 4.104.  

As noted above, the veteran underwent aortic valve 
replacement and aortocoronary bypass surgery in September 
2003.  Under Diagnostic Code 7016, the veteran was assigned a 
100 percent disability rating for an indefinite period of 
time following this surgery, with residual disability to be 
determined by findings from a VA examination to be conducted 
six months following discharge.  

At the April 2004 VA examination, the veteran reported that 
he regularly took the prescribed medications of coumadin, 
metoprolol, lisinopril, and simvastatin.  The veteran 
reported symptoms of dizziness, fatigue, and dyspnea on 
exertion.  The examiner estimated the veteran's workload as 
greater than 7 METs but not greater than 10 METs, although 
the veteran was unable to perform the treadmill stress test 
because of his use of a cane due to a knee problem.  The 
veteran's ejection fraction was 55 percent.  A chest x-ray 
performed at the time of the April 2004 VA examination 
revealed that the veteran's heart was normal in size with no 
active disease.  

At the August 2004 VA examination, the veteran reported chest 
pain, dizziness, dyspnea, and fatigue.  The examiner again 
noted that the veteran's medications included coumadin, 
metoprolol, lisinopril, and simvastatin.  The examiner 
estimated the veteran's workload to be greater than 7 METs 
but not greater than 10 METs, because the veteran could not 
walk on the treadmill due to his use of a cane.  The 
veteran's ejection fraction was 55 percent.  A chest x-ray 
revealed a heart of normal size, and the examiner noted that 
there was no evidence of congestive heart failure.  

The medical evidence of record also includes the veteran's 
treatment records from the VA medical facility in Jackson, 
Mississippi from December 2003 to November 2005.  These 
treatment records document the medications required by the 
veteran, but do not demonstrate that the veteran's workload 
is less than that estimated by the VA examiners.  Indeed, a 
nursing note from September 2005 indicates that the veteran 
was diagnosed with a right inguinal hernia suffered as a 
result of the veteran lifting large, heavy tree limbs.  This 
evidence meets the criteria for a 10 percent disability 
rating under Diagnostic Code 7016 at the time of the rating 
reduction in November 2004.

The Board finds that the weight of the evidence demonstrates 
that the criteria under Diagnostic Code 7016 for a disability 
rating in excess of 10 percent for status post aortic valve 
replacement with history of rheumatic heart disease have not 
been met, at least since April 2004.  The Board acknowledges 
the veteran's hearing testimony regarding his symptoms of 
shortness of breath and irregular heartbeat.  The veteran, as 
a lay person, is competent to provide evidence regarding 
symptomatology, but he is not competent to provide evidence 
determining the etiology or clinical severity of a medical 
disability; the Board must rely upon the conclusions of 
medical experts regarding etiology and clinical severity.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

In this case, there is simply no medical evidence showing 
that the veteran's service-connected heart disability has 
caused a decrease in the veteran's workload or other symptoms 
such that would result in a disability rating in excess of 10 
percent.  The evidence does not show a workload of greater 
than 5 METs but not greater than 7 METs, or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray, which would be required for a 
disability rating of 30 percent.  Further, the veteran's 
ejection fraction is 55 percent, higher than the 30 percent 
to 50 percent that would warrant a disability rating of 60 
percent.  Also, the August 2004 VA examiner specifically 
found that the veteran showed no signs of congestive heart 
failure so as to warrant a disability rating of 100 percent.  
For these reasons, the Board finds that the veteran's heart 
disability does not more nearly approximate a disability 
rating in excess of 10 percent for any period of the claim.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for restoration of a 100 percent disability rating or for a 
rating higher than 10 percent as of February 1, 2005.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert, supra.  The 
claim for restoration of a 100 percent disability rating for 
status post aortic valve replacement with history of 
rheumatic heart disease is, therefore, denied.


ORDER

Reduction in the rating for status post aortic valve 
replacement with history of rheumatic heart disease from 100 
to 10 percent disabling was proper, and restoration of a 100 
percent disability rating, or a disability evaluation higher 
than 10 percent from February 1, 2005, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


